Citation Nr: 0121441	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  98-03 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(DM) claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 30 percent for  
PTSD from February 14, 1997, through February 6, 2000.

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from February 7, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1997 and August 2000 rating 
determinations of the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).  

As to the issues of increased evaluations for PTSD listed on 
the title page of this decision, the Board notes that when 
this matter was originally before the Board in October 1999, 
the issue listed on the title page of that decision was 
entitlement to an initial evaluation in excess of 10 percent 
for PTSD.  Following the Board remand, the RO, in a March 
2000 rating determination, increased the veteran's disability 
from 10 to 30 percent from February 14, 1997, through 
February 6, 2000, and to 50 percent from February 7, 2000.  

In a November 2000 statement in support of claim, the veteran 
requested that his claim for service connection for DM as 
secondary to Agent Orange exposure be reopened.  As this 
issue is not properly before the Board, it is referred to the 
RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran, in a May 2001 statement in support of claim, 
indicated that he wished to withdraw his claim for 
entitlement to service connection for diabetes secondary to 
his service-connected PTSD.

2.  The veteran's PTSD did not result in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships prior to November 25, 1997. 

3.  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships; solely attributable to 
the veteran's PTSD has been demonstrated on and subsequent to 
November 25, 1997.

4.  Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name have not been 
shown at any time since the grant of service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his appeal relating to the 
issue of service connection for DM as secondary to PTSD and 
the Board does not have jurisdiction to consider the claim.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2000).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD prior to November 25, 1997, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2000).

3.  The criteria for a 70 percent evaluation from November 
25, 1997, have currently been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  The Board 
concludes the discussions in the rating decisions and the 
statement of the case (SOC) and supplemental Statement of the 
case (SSOC) informed the appellant of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
38 U.S.C.A. § 5103A (West Supp. 2001).  The RO requested all 
relevant records identified by the appellant, and the 
appellant was informed in various letters what records the RO 
was requesting and he was asked to assist in obtaining the 
evidence.  The Board also notes that the veteran was afforded 
a personal hearing before the undersigned Board Member in 
July 1999, which resulted in this matter being remanded for 
further development and the requested development being 
performed.  Moreover, the veteran has been afforded several 
VA psychiatric examinations throughout the course of this 
appeal.  VA has met all VCAA duties.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


Diabetes Mellitus as Secondary to Service-Connected PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

In an August 2000 rating determination, the RO denied service 
connection for DM as secondary, by aggravation, to the 
veteran's service-connected PTSD.  In October 2000, the 
veteran expressed disagreement with the denial of service 
connection.  In November 2000, the RO issued a statement of 
the case with regard to this issue.  In December 2000, the 
veteran filed a substantive appeal. 

In a May 2001 statement in support of claim, the veteran 
indicated that he wished to withdraw his claim for 
entitlement to service connection for diabetes secondary to 
his service-connected PTSD.

Based upon his May 2001 statement in support of claim, the 
veteran withdrew his appeal on this issue.  Hence, there 
remains no matter for the Board's consideration.  
Accordingly, the Board must dismiss the purported appeal on 
the issue of service connection for DM as secondary to 
service-connected PTSD.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.204 (2000).


PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.

The veteran is currently service-connected for PTSD.

A 10 percent disability evaluation should be assigned for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or, symptoms controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Code 9411 (2000) 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2000).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.


Factual Background

A review of the record demonstrates that the RO denied 
service connection for PTSD in a June 1994 rating 
determination.  The veteran did not properly perfect his 
appeal and the decision became final.  

On February 14, 1997, the veteran requested that his claim 
for service connection for PTSD be reopened.  In support of 
his claim, the veteran submitted a copy of a February 1997 VA 
medical evaluation, which contained a diagnosis of PTSD with 
depressive features.  

In August 1997, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
stated that he had been receiving treatment at a VA facility 
for PTSD for approximately one year.  He reported having no 
hospitalizations for mental or emotional problems.  He noted 
that he was single and that he lived with his girlfriend.  He 
indicated that he had two children.  He stated that he 
finished high school and that he did some training at a state 
college.  

The veteran indicated that he had last worked several years 
ago.  He reported that he stopped working at Mack Trucks due 
to his diabetic condition as his hands and feet would swell.  
He indicated that his main stress was having no income and no 
job.  He noted dreaming of Vietnam sometimes, but stated that 
the dreams had decreased over the years.  He also indicated 
that sometimes he hit his pillow at night.  He noted having 
one flashback incident and some diminished interest in 
participating in significant activities relating to military 
topics.  He was able to watch war movies and tolerate 
helicopters.  He reported having a restricted range of 
affect.  He noted that he was able to love his boys.  He 
stated that he was able to mingle with others but that he did 
not like crowds.  The veteran indicated that he felt better 
about things since his treatment and noted that he had some 
difficulty falling asleep but that he did not have difficulty 
or problems with concentrating or hypervigilance.  He did 
report having some exaggerated startle response.  The veteran 
indicated that his energy level was fine, and he had no guilt 
feelings.  He had no homicidal ideations and there were no 
signs or symptoms of mania, generalized anxiety disorder, or 
psychosis.  

Mental status examination found the veteran to be alert and 
oriented times four.  He was noted to be wearing a blue hat, 
black boots, brown pants, and a yellow shirt.  He was 
interviewed throughout the examination.  He had good eye 
contact and there were no abnormal motor movements present.  
His mood was described as apathetic to slightly depressed.  
His affect was congruent with his mood.  His speech had 
regular rate and rhythm and was normally responsive to cues 
from the examiner.  Thought process was logical and coherent.  
There was no looseness of association or flight of ideas.  
There was also no blocking, confusion, tangentially or 
circumstantially.  He was able to focus and shift attention.  
Calculations were slow.  There were no auditory or visual 
hallucinations.  There was no evidence of delusional 
thinking, ideas of reference, or obsessive or compulsive 
thoughts.  Short and long term memory were intact.  Proverbs 
were concrete and insight was fair.  A diagnosis of PTSD 
features; adjustment disorder with depressed mood, was 
rendered.  

The examiner indicated that the veteran had mild to moderate 
symptoms of emotional distress.  He stated that if the 
veteran were awarded compensation, he would be able to handle 
his own funds.  

VA outpatient treatment records received in August 1997 
demonstrate that at the time of an April 1997 visit, the 
veteran reported that his medication was helping him somewhat 
but that he continued to have intrusive thoughts, flashbacks, 
nightmares, and generalized free floating anxiety about his 
Vietnam experiences.  The examiner noted that the veteran 
experienced psychic numbing and survivor guilt and verbalized 
quite readily how much the intense killings that he had 
witnessed in Vietnam affected his life.  

In a September 1997 rating determination, the RO granted 
service connection for PTSD and assigned a 10 percent 
disability evaluation, effective February 14, 1997.  

In a November 25, 1997, VA outpatient treatment record, it 
was noted that the veteran was having intrusive thoughts and 
nightmares and that he was seeing dead bodies.  It was the 
examiner's assessment that the veteran had severe social and 
industrial impairment due to PTSD.  

In July 1999, the veteran and his spouse appeared at a 
videoconference hearing before the undersigned Board Member.  
At the time of the hearing, the veteran reported having 
nightmares approximately one time per week.  He indicated 
that the nightmares would bring him out of his sleep and that 
he would end up fighting with his pillow.  The veteran also 
testified as to having flashbacks one to two times per week.  
He also stated that losing his temper was his main problem.  
The veteran reported that he did not have a social life.  He 
also noted having trouble staying focused.  The veteran 
reported going to his mother's house for Christmas and 
staying about one hour.  He testified that he would 
occasionally get angry at his children but that they tended 
to stabilize him.  The veteran reported that he last worked 
in 1997 and that he was on Social Security disability as a 
result of diabetes and PTSD.  He indicated that he had just 
finished a 12 week program for PTSD.  The veteran's wife 
testified that they did not go out anywhere.  She also noted 
that the veteran did not attend any of his children's school 
activities.  She also testified that only she and the 
children went shopping.  

VA outpatient treatment records obtained in conjunction with 
the Board remand demonstrate that at the time of a September 
1997 visit, the veteran was seen for supportive therapy but 
there were no significant changes.  The veteran reported that 
his condition had worsened.  

At the time of a July 1999 visit, it was noted that the 
veteran participated actively in the discussion of clearing 
method for trauma therapy.  A diagnosis of severe chronic 
PTSD was rendered at that time.  At the time of an August 
1999 visit, it was noted that he was still having residuals 
of memories of combat trauma which he had not been able to 
clear.  The veteran's feelings of anxiety were noted to have 
gone up, but when he was able to express his feelings and 
resolve the trauma, his anxiety level came down.  

In November 1999, the veteran forwarded a copy of his Social 
Security Administration (SSA) disability award, and in 
December 1999, the SSA sent documents used in rendering the 
decision.  In psychologists' Functional Capacity Assessments 
dated in June and November 1997, it was noted that the 
veteran could concentrate for two hour periods on any simple 
well known tasks and if given routine breaks could make an 8 
hour day.  It was further indicated that the veteran would 
have some anxious distractibility if asked to work in very 
close proximity to numerous others, but that this would have 
very little production impact.  It was also stated that the 
veteran could possibly miss a very occasional day of routine 
duties secondary to PTSD.  The examiners further observed 
that the veteran's contacts with the general public should be 
brief, infrequent, and superficial.  It was indicated that 
the veteran would show anxious irritability in response to 
aggressive criticism but could take and adaptively use 
tactfully given performance feedback.  

On an August 1998 psychological evaluation for SSA purposes, 
it was noted that the veteran was very dependent on his wife 
during the interview.  The veteran reported chronic problems 
with depression.  He also noted having nightmares.  He denied 
suicidal ideations and visual and auditory hallucinations.  
He did report some sleep and hypnogogic type symptoms.  There 
was no evidence of thought disorder.  The veteran did report 
a major decline in thinking ability and indicated that he was 
no longer able to shop for himself.  The examiner observed 
that the veteran appeared to be impaired a great deal by his 
physical symptoms but that he should not be disabled from a 
psychological point of view by his PTSD.  It did not appear 
that PTSD, in and of itself, would keep him from gainful 
employment.  A diagnosis of PTSD with a malingering component 
was rendered.  

In a December 1998 supplemental report, the psychologist 
indicated that the estimated degree of the veteran's 
impairment in his ability to relate to others was mild.  
Degree of restriction of daily activities was also reported 
as mild.  Degree of deterioration of personal habits was also 
reported as mild as was the degree of constriction of 
interests.  The veteran's limitation of ability to 
understand, carry out, and remember instructions was mild as 
were his abilities to respond appropriately to co-workers, 
customary work pressures, and to perform complex tasks.  
There was no difficulty in responding appropriately to 
supervisors, or to perform simple, repetitive, or varied 
tasks.  

In the February 1999 Social Security decision, which found 
the veteran to be entitled to Social Security disability 
benefits from January 21, 1997, the Administrative Law Judge 
focused in on a report from the veteran's treating physician 
which indicated that he was unable to lift and/or carry more 
than 30 pounds or five pounds frequently; stand or walk more 
than two hours at a time or a total of two hours in an eight 
hour workday; climb, balance, crawl at any time; stoop or 
kneel more than occasionally; feel or see without limitation 
due to diabetic neuropathy and diabetic retinopathy; or 
perform work involving exposure to heights, moving machinery, 
temperature extremes, chemicals, dust, noise, fumes, 
humidity, or vibration.  

The Administrative Law Judge also noted that the veteran's 
ability to perform work-related activities was limited by 
symptoms resulting from PTSD such as nightmares, flashbacks, 
and intrusive thoughts.  

In granting the Social Security Disability Award, the 
Administrative Law Judge found that the impairments which 
were considered to be "severe" under the Social Security 
Act were diabetes mellitus, uncontrolled; PTSD; degenerative 
joint disease; and degenerative osteoarthritis.  

VA outpatient treatment records received in December 1999 
demonstrate that at the time of a December 1998 visit, the 
veteran was assigned a GAF score of 60.  A GAF score of 60 
was also assigned at the time of May and September 1999 
visits.  

In February 2000, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he had developed diabetes approximately 10 
years earlier.  He noted that it was poorly controlled 
because he was unable to give himself injections or test his 
sugar level due to his "blood phobia" which he related to 
combat experiences.  The examiner noted that the veteran had 
developed impotence and peripheral neuropathy secondary to 
his diabetes.  The veteran also reported having problems with 
acid reflux.  He further reported having pain in his back, 
hips, and legs, and indicated that he had been diagnosed with 
degenerative spondylosis.  The veteran denied any drug use.  

The veteran was uncertain of the date when he first sought 
help for his nerve problems.  He reported that when he could 
no longer work for even Manpower, he became depressed, 
suicidal, and gave up on life.  He indicated that he stopped 
combing his hair and cleaning himself, and did not care what 
happened.  The veteran began outpatient treatment in 1996.  

The veteran stated that he had had difficulty keeping jobs 
throughout the years because of his nervous problems.  He 
reported that he had difficulty getting along with some 
supervisors who had not recognized or understood his 
problems.  He also noted having difficulty working around 
other people.  The veteran indicated that in more recent 
years the problems stemming from his poorly controlled 
diabetes, peripheral neuropathy, foot problems, impaired 
vision, and generalized weakness and fatigue, made it 
difficult for him to work.  

The veteran reported that he was married for two years in the 
1970's and that the marriage produced a daughter with whom he 
has some contact.  He noted that he had lived with his 
current girlfriend for the past 22-23 years and that they had 
two children, ages 7 and 12.  The veteran stated that he 
owned five acres of land and that he had some cows and horses 
on the land.  He reported that he felt comfortable going 
there as there were no people around and he could 
"communicate" with the animals.  The veteran indicated that 
he did not like being around people other than his family.  
He noted that he did not go out other than to spend time on 
the land.  He stated that he occasionally went to the store 
with his girlfriend but noted that he waited outside in the 
car.  He did not go to restaurants because of his fear of 
groups of people.  He reported having no friends and little 
contact with family members other than his immediate family.  

The veteran reported that he had difficulty just trying to 
make it from day to day.  He indicated that his most 
significant nervous problem was getting angry too quickly.  
He noted that he did not know what triggered his anger 
outbursts so he had to concentrate hard and watch himself all 
the time to avoid getting angry.  He stated that when he 
became angry he did damage to whatever caused the anger.  He 
reported that he got into physical fights with other men from 
time to time, but that these did not occur too often.  He 
noted that he had occasionally struck his girlfriend.  He 
denied any violence with his children.  The veteran reported 
that he had turned into an angry and violent person since 
Vietnam.  He also noted that he was unable to relax and that 
he had to be on guard all the time.  The veteran talked many 
times about his perceived loss of manhood.  

Mental status examination revealed a well developed male who 
looked his stated age.  He was casually but appropriately 
dressed.  His grooming and hygiene were fair.  The veteran 
had stains on his jacket and was dressed in several layers 
although it was not especially cold.  Rapport was good and 
readily established.  Eye contact was also reported as good.  
The veteran's speech was slow, but clear, coherent, and 
relevant.  He gave brief and vague responses.  He was not 
very articulate but with encouragement and rapport, he was 
able to describe some of his feelings and experiences.  

Affect was appropriate and mood was mildly depressed.  The 
veteran reported that his mood was "not too good" although 
sometimes he did not know how he exactly felt, evidencing 
some numbing of emotions and inability to read his own 
feelings.  He reported occasional crying spells, especially 
when something like a song reminded him of the past.  He did 
not have any marked depressed thought and believed his future 
looked "okay."  He also noted that his sleep was "okay."  
He reported having nightmares related to combat approximately 
one time per week.  He noted that his appetite was poor due 
to acid reflux.  He had trouble concentrating and keeping his 
mind on tasks.  He was unable to relax and felt on guard much 
of the time.  He also reported being phobic about blood which 
triggered intrusive thoughts of Vietnam.  

The veteran was alert and oriented times three.  His 
attention was within normal limits.  He could repeat four 
digits forward and two digits backwards, indicating 
impairment in concentration and immediate memory.  Short term 
memory impairment was also present.  The veteran was also 
noted to have difficulty with current events.  Abstract 
thinking was mildly impaired.  Overall intelligence was in 
the low average range.  There was no evidence of thought 
disorder or delusions and the veteran denied any auditory 
hallucinations.  He reported visual hallucinations.  He 
denied any current homicidal or suicidal ideations.  He 
admitted to suicidal ideation in the past.  He showed some 
paranoid ideation.  The veteran reported frequent intrusive 
thoughts about Vietnam.  He also reported experiencing 
nightmares related to combat.  He reported a sense of a 
foreshortened future saying he thought a lot about death.  He 
indicated that he had several triggers for intrusive thoughts 
including the smell and sight of blood, ambulances, and the 
feeling of excitement.  He also reported having numbness of 
feelings.  He further indicated that he was easily startled 
by loud noises.  He noted that he felt threatened and on 
guard most of the time and that he was awake and on guard at 
night.

Psychological testing revealed the veteran to be in the 
severe range, but the examiner indicated that the tests were 
of questionable validity as it was not clear whether the 
veteran had difficulty reading the items carefully (likely if 
the reading level was accurate) or if he had a tendency to 
endorse items in a somewhat exaggerated way to accentuate his 
distress.  

The examiner indicated that the veteran clearly met the 
criteria for PTSD.  He suffered from recurrent intrusive 
thoughts and nightmares about Vietnam and the sight and smell 
of blood was a potent trigger for intrusive thoughts, sensory 
flashbacks, and feelings about Vietnam, that he avoided 
blood.  She noted that this negatively impacted the veteran's 
health because he was unable to give himself insulin 
injections or monitor his blood sugar.  The examiner also 
noted the veteran's feelings of a foreshortened future, 
numbness of feelings, and difficulty getting close to people.  
She further observed the veteran's difficulty falling asleep, 
difficulty controlling outbursts, hypervigilance and 
exaggerated angry startle response.  

The examiner indicated that it was difficult to determine how 
much of the veteran's inability to work was caused by his 
physical problems related to his diabetes and how much was 
related to his PTSD.  She observed that at least some of the 
veteran's vocational impairment was likely related to his 
inability to control his angry outbursts, his difficulty in 
being around other people, and his need for time and space to 
"calm his nerves."  She noted that the veteran made 
concerted efforts to continue working because it was related 
to his sense of being a man.  When he lost his ability to 
work and his sexual potency around 5 years ago, he became 
seriously depressed and suicidal.  The examiner stated that 
the veteran's PTSD had a marked effect on physical health 
because his blood phobia or trigger prevented him from 
controlling his diabetes.  The examiner further indicated 
that the veteran's PTSD had a marked effect on his social 
functioning.  He had no friends and no social activities.  
The examiner observed that while the veteran was close to his 
immediate family, he had difficulty with angry outbursts with 
his wife and difficulty tolerating the noise of his sons.  He 
spent most of his time away from people on his land and 
avoided groups of people if at all possible.  The examiner 
rendered a diagnosis of PTSD and assigned a GAF score of 55.  


Analysis

The Board is of the opinion that the criteria for an 
evaluation in excess of 30 percent for PTSD have not been met 
prior to November 25, 1997.  Initially, the Board notes that 
although the veteran has been considered disabled by the SSA 
since January 1997, it is clear from the Administrative Law 
Judge's determination that the veteran's industrial 
impairment was based in large part on nonservice-connected 
physical disabilities.  A June 1997 psychologist's report for 
SSA purposes noted that although the veteran would have 
problems working closely with others, PTSD symptoms would 
have little production impact.  The Board notes that 
schedular ratings are based primarily on industrial rather 
than solely social impairment.  38 C.F.R. §§ 4.1, 4.126 
(2000).

More significantly, at the time of his August 1997 VA 
examination, the veteran reported that he was feeling better 
about things since the start of his PTSD treatment.  The 
veteran noted that while he had trouble sleeping he did not 
have difficulty or problems with concentrating or thinking.  
He also reported that he was able to mingle with others.  His 
mood was described as only slightly depressed and his affect 
was congruent with his mood.  His thought process was logical 
and coherent, and there was no looseness of association or 
flight of ideas.  There were also no auditory or visual 
hallucinations and no evidence of delusional thinking, ideas 
of reference, or obsessive or compulsive thoughts.  Short and 
long term memory were found to be intact.  

The veteran was not shown to have a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood during this time period.  
While disliking crowds, the veteran reported that he was able 
to mingle with others during this time period.  He also 
reported having a longstanding relationship with his 
girlfriend and indicated that he loved his boys.  Moreover, 
the examiner indicated that the veteran had no more than mild 
to moderate symptoms of emotional distress.  

In sum, the criteria for a 50 percent evaluation, the next 
highest evaluation, were not shown to have been met or 
approximated during this time period.  

As to the time period subsequent to November 25, 1997, the 
Board is of the opinion that the criteria for a 70 percent 
disability evaluation for PTSD have been met.  

At the time of a November 25, 1997 VA outpatient visit, the 
veteran's PTSD was described as chronic and severe.  
Intrusive thoughts and significant nightmares were reported, 
and severe social and industrial impairment was noted.  At 
the time of his July 1999 hearing before the undersigned 
Board Member, the veteran reported having nightmares and 
flashbacks on a weekly basis.  He noted that his biggest 
problem was losing his temper.  The veteran reported that he 
had no social life and that he had trouble staying focused.  
The veteran's wife testified that they did not go anywhere 
and that the veteran did not even attend any of his 
children's school functions.  

The veteran's PTSD was again described as chronic and severe 
at the time of a July 1999 VA outpatient visit.  In reports 
used in connection with the February 1999 Social Security 
award, it was noted that the veteran's contacts with the 
general public should be brief, infrequent and superficial.  
While the Administrative Law Judge focused in on the 
veteran's physical problems stemming from his DM, he did 
indicate that the veteran's PTSD was "severe" for Social 
Security disability purposes.  Moreover, the February 2000 VA 
examiner indicated that at least some of the veteran's 
vocational impairment was caused by his inability to control 
his angry outbursts, his difficulty in being around other 
people, and his need for time and space to calm his nerves.  
The examiner further noted that the veteran's PTSD also had a 
marked effect on his physical health and that it had a marked 
effect on his social functioning as he had no friends and as 
he participated in no social activities.  

The Board notes that the reported GAF scores during this time 
period range from 55-60, contemplating only moderate 
symptoms; however, giving the benefit of all reasonable 
doubt, the overall picture, beginning with the  November 25, 
1997 outpatient treatment, more closely approximates the 
criteria for a 70 percent evaluation.  

A 100 percent disability is not warranted as the veteran has 
not been shown to have gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.

While the veteran has been awarded Social Security disability 
benefits, the Administrative Law Judge focused mainly on the 
disabilities resulting from his nonservice-connected DM when 
making the determination.  Moreover, the December 1998 
supplemental report prepared by the psychologist performing 
testing for the SSA decision found that the veteran's ability 
to understand, carry out, and remember instructions was 
mildly limited as were his abilities to respond appropriately 
to co-workers, customary work pressures, and to perform 
complex tasks.  He also found that there was no difficulty in 
responding appropriately to co-workers, or to perform simple, 
repetitive, or varied tasks.  Moreover, the veteran has not 
been found to be unemployable as a result of his PTSD by any 
VA examiner.  

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  In this regard, the Board notes that the 
veteran has not been recently hospitalized for PTSD.  As to 
marked interference with employment, as previously noted, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability.  The veteran has been 
accorded a 70 percent disability evaluation, contemplating a 
severe disability and encompassing loss of working time.  The 
February 2000 examiner noted that the veteran had only some 
vocational impairment as a result of his PTSD.  An 
extraschedular rating is not in order.  There is nothing in 
the disability picture presented that indicates that the 
regular rating criteria are not sufficient.


ORDER

The appeal as to the issue of service connection for DM as 
secondary to PTSD is dismissed.  

An evaluation in excess of 30 percent for PTSD prior to 
November 25, 1997, is denied.  

A 70 percent evaluation for an anxiety disorder is granted, 
subject to the laws and regulations governing monetary 
benefits, from November 25, 1997.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

